Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to application No. 16559390 filed on 09/03/2019.
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Election/Restrictions
Applicant’s election without traverse of claims 1-4 in the reply filed on 12/2/2020 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al.  (US 2018/0315647) in view of Uozaki et al. (US 2014/0138758) and further in view of Lu et al. (US 2016/0020110).
Regarding Independent claim 1, Wang et al. teach a semiconductor device comprising:
a semiconductor substrate (Fig. 16, element 50); 
a gate insulating film (Figs. 8 &16, element 96) provided on the semiconductor substrate; 
a gate electrode film (Figs. 8 &16, element 98), provided on the gate insulating film; 
a side wall insulating film (Figs. 8 &16, element 86) extending along a side surface of the gate electrode film; and 
a barrier film (Figs. 8 &16, element 72, paragraph 0029 discloses element 72 comprising of silicon carbonitride which is structurally analogous to the instant application and is considered a barrier film) including a first portion provided between the side surface of the gate electrode film and the side wall insulating film and a second portion, connected to the first portion, that is provided between the gate insulating film and a bottom surface of the side wall insulating film (Figs. 8 & 16), 
wherein the barrier film includes carbon (paragraph 0029 discloses silicon carbonitride).
Wang et al. do not explicitly disclose a gate electrode that includes boron and the barrier film includes carbon as a main component.
Uozaki et al. teach a semiconductor device comprising boron implanted in a gate electrode (paragraph 0106).

Wang et al. modified by Uozaki et al. do not explicitly disclose the barrier film includes carbon as a main component.
Lu et al. teach a semiconductor device comprising a silicon carbonitride spacer with a carbon content of greater than 10% (paragraph 0044-0045). The carbon content of Lu et al. is within the carbon content range of the instant application that defines the range for carbon to be the main component. 
“In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. MPEP 2144.05.
Regarding claim 2, Wang et al. modified by Uozaki et al. and Lu et al. teach wherein a carbon content of the carbon in the barrier film is between 1.0 and 70.0 atomic % (paragraph 0044-0045 of Lu).
Regarding claim 3, Wang et al. modified by Uozaki et al. and Lu et al. teach wherein the barrier film further includes silicon and nitrogen (paragraph 0029 of Wang discloses element 72 comprising of silicon carbonitride). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al.  (US 2018/0315647) in view of Uozaki et al. (US 2014/0138758) and in view of Lu et al. (US 2016/0020110) and further in view of Liu et al. (US 2020/0098886).
Regarding claim 4, Wang et al. modified by Uozaki et al. and Lu et al. teach all of the limitations as discussed above.

Liu et al. teach a semiconductor device comprising a silicon carbonitride spacer with a thickness of 2 nm (paragraph 0027). 
“In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. MPEP 2144.05.


Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
							/SHAHED AHMED/
Primary Examiner, Art Unit 2813